Case 1:20-cv-01228-CFC Document 19 Filed 12/23/20 Page 1 of 9 PageID #: 1113




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE



WSOU Investments, LLC d/b/a           CA No. 20-1228-CFC
Brazos Licensing and Development,     CA No. 20-1229-CFC
                                      CA No. 20-1231-CFC
                Plaintiff,
                                      CA No. 20-1232-CFC
      v.                              CA No. 20-1233-CFC

Xilinx, Inc.,

                Defendant.


           DECLARATION OF JEFFREY M. WHITE IN SUPPORT
               OF XILINX INC.’S MOTION TO TRANSFER
Case 1:20-cv-01228-CFC Document 19 Filed 12/23/20 Page 2 of 9 PageID #: 1114




I, Jeffrey M. White, hereby declare:

      1.     I am an attorney with the law firm of Jones Day, counsel for Xilinx,

Inc. (“Xilinx”) in this action. I make this declaration in the five above-captioned

cases of WSOU Investments, LLC d/b/a Brazos Licensing and Development v. Xilinx,

Inc. pending in the District of Delaware in support of Xilinx’s Motion to Transfer

these cases to the Northern District of California. Unless otherwise indicated, the

following is based on my personal knowledge. If called as a witness, I could and

would testify competently as to this declaration.

      2.     Attached hereto as Exhibit A is a true and correct copy of WSOU

Investments, LLC’s publicly available record of incorporation in Delaware.

      3.     Attached hereto as Exhibit B is a true and correct copy of WSOU

Investments, LLC’s publicly available Texas Application for Registration of a

Foreign Limited Liability Company.

      4.     Attached hereto as Exhibit C is a true and correct copy of the publicly

available historical USPTO patent assignment records for U.S. Patent No. 6,784,653

showing assignment 4 (at reel/frame 044000/0053) from assignor Alcatel Lucent to

assignee WSOU Investments, LLC.

      5.     Attached hereto as Exhibit D is a true and correct copy of the publicly

available historical USPTO patent assignment records for U.S. Patent No. 7,068,950




                                        -1-
Case 1:20-cv-01228-CFC Document 19 Filed 12/23/20 Page 3 of 9 PageID #: 1115




showing assignment 4 (at reel/frame 044000/0053) from assignor Alcatel Lucent to

assignee WSOU Investments, LLC.

      6.    Attached hereto as Exhibit E is a true and correct copy of the publicly

available historical USPTO patent assignment records for U.S. Patent No. 7,613,938

showing assignment 3 (at reel/frame 044000/0053) from assignor Alcatel Lucent to

assignee WSOU Investments, LLC.

      7.    Attached hereto as Exhibit F is a true and correct copy of the publicly

available historical USPTO patent assignment records for U.S. Patent No. 9,312,838

showing assignment 5 (at reel/frame 044000/0053) from assignor Alcatel Lucent to

assignee WSOU Investments, LLC.

      8.    Attached hereto as Exhibit G is a true and correct copy of select pages

of the publicly available assignment record submitted to the USPTO and recorded at

reel: 044000, frame: 0053, which includes a “Patent Assignment” between Alcatel

Lucent and Wade and Company on August 2, 2017 (frame:             0137–0139), an

“Assignment of Patent Purchase Agreement” between Wade and Company and

WSOU Investments, LLC on August 21, 2017 (frame: 0140), and an “Exhibit A of

AMENDED SCHEDULE B1 - Assigned Patents (ALU Only Assets) of PPA,”

which includes U.S. Patent No. 6,784,653 (frame: 0155), U.S. Patent No. 7,613,938

(frame: 0177), U.S. Patent No. 9,312,838 (frame: 0205), and U.S. Patent No.

7,068,950 (frame: 0272).



                                       -2-
Case 1:20-cv-01228-CFC Document 19 Filed 12/23/20 Page 4 of 9 PageID #: 1116




      9.    Attached hereto as Exhibit H is a true and correct copy of the publicly

available historical USPTO patent assignment records for U.S. Patent No. 7,903,971

showing assignment 4 (at reel/frame 045085/0001) from assignor Alcatel Lucent to

assignee WSOU Investments, LLC.

      10.   Attached hereto as Exhibit I is a true and correct copy of select pages

of the publicly available assignment record submitted to the USPTO and recorded at

reel: 045085, frame: 0001, which includes a “Patent Assignment” between Alcatel

Lucent and WSOU Investments, LLC on December 22, 2017 (frame: 0009–0010)

and an “Exhibit A,” which includes U.S. Patent No. 7,903,971 (frame: 0014).

      11.   Attached hereto as Exhibit J is a true and correct copy of select pages

of the LinkedIn webpage for Jeffrey Sinsky, accessed on November 19, 2020, listing

his location as Holmdel, New Jersey.

      12.   Attached hereto as Exhibit K is a true and correct copy of the

LexisNexis address summary records for Jeffrey H. Sinsky, accessed on November

19, 2020, listing his current address in Marlboro, New Jersey.

      13.   Attached hereto as Exhibit L is a true and correct copy of select pages

of the LinkedIn webpage for Eric Doyon, accessed on November 19, 2020, listing

his location as Ottawa, Ontario, Canada.




                                        -3-
Case 1:20-cv-01228-CFC Document 19 Filed 12/23/20 Page 5 of 9 PageID #: 1117




      14.    Attached hereto as Exhibit M is a true and correct copy of select pages

of the LinkedIn webpage for Tony D’Addona, accessed on November 19, 2020,

listing his location as Ottawa, Ontario, Canada.

      15.    Attached hereto as Exhibit N is a true and correct copy of the front page

of U.S. Patent No. 8,787,409, which issued July 22, 2014, names Heinz-Georg

Krimmel as the inventor, and identifies his location as Korntal-Muenchingen,

Germany.

      16.    Attached hereto as Exhibit O is a true and correct copy of the

LexisNexis address summary records for Jeffrey Lee Zwiebel, accessed on

November 19, 2020, listing his current address in Dallas, Texas.

      17.    Attached hereto as Exhibit P is a true and correct copy of select pages

of the LinkedIn webpage for Andrea Galbiati, accessed on November 20, 2020,

listing his location as Milan, Lombardy, Italy.

      18.    Attached hereto as Exhibit Q is a true and correct copy of the

DocketNavigator list of patent infringement cases for WSOU Investments, LLC

generated on December 22, 2020.

      19.    Attached hereto as Exhibit R is a true and correct copy of the Complaint

in WSOU Investments, LLC v. Dell Technologies Inc., C.A. No. 6:20-cv-403 (W.D.

Tex. May 18, 2020).




                                        -4-
Case 1:20-cv-01228-CFC Document 19 Filed 12/23/20 Page 6 of 9 PageID #: 1118




      20.    Attached hereto as Exhibit S is a true and correct copy of the Complaint

in WSOU Investments, LLC v. Google LLC, C.A. No. 6:20-cv-571 (W.D. Tex. June

29, 2020).

      21.    Attached hereto as Exhibit T is a true and correct copy of the Complaint

in WSOU Investments, LLC v. Hewlett Packard Enterprise Company, C.A. No. 6:20-

cv-725 (W.D. Tex. Aug. 12, 2020).

      22.    Attached hereto as Exhibit U is a true and correct copy of the Complaint

in WSOU Investments, LLC v. Juniper Networks, Inc., C.A. No. 6:20-cv-812 (W.D.

Tex. Sept. 4, 2020).

      23.    Attached hereto as Exhibit V is a true and correct copy of the Complaint

in WSOU Investments, LLC v. Arista Networks, Inc., C.A. No. 6:20-cv-1083 (W.D.

Tex. Nov. 25, 2020).

      24.    Attached hereto as Exhibit W is a true and correct copy of the

Complaint in WSOU Investments, LLC v. Salesforce.com, Inc., C.A. No. 6:20-cv-

1172 (W.D. Tex. Dec. 18, 2020).

I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.




                                          -5-
Case 1:20-cv-01228-CFC Document 19 Filed 12/23/20 Page 7 of 9 PageID #: 1119




Executed on this
date:              December 22, 2020

By:                /s/ Jeffrey M. White
                   Jeffrey M. White
In:                Dallas, Texas




                                          -6-
             Case 1:20-cv-01228-CFC Document 19 Filed 12/23/20 Page 8 of 9 PageID #: 1120




                                    CERTIFICATE OF SERVICE

                  I, Anne Shea Gaza, hereby certify that on December 23, 2020, I caused to be

         electronically filed a true and correct copy of the foregoing document with the

         Clerk of the Court using CM/ECF, which will send notification that such filing is

         available for viewing and downloading to the following counsel of record:

                                     James M. Lennon, Esquire
                                     Devlin Law Firm LLC
                                     1526 Gilpin Avenue
                                     Wilmington, DE 19806
                                     jlennon@devlinlawfirm.com

                                     Attorneys for Plaintiff

                  I further certify that on December 23, 2020, I caused a copy of the foregoing

         document to be served by e-mail on the above-listed counsel, and on the following:

                                     Isaac Rabicoff, Esquire
                                     Rabicoff Law Firm LLC
                                     5680 King Centre Drive, Suite 645
                                     Alexandria, VA 22315
                                     isaac@rabilaw.com

                                     Attorneys for Plaintiff




27308804.1
             Case 1:20-cv-01228-CFC Document 19 Filed 12/23/20 Page 9 of 9 PageID #: 1121




         Dated: December 23, 2020                     YOUNG CONAWAY STARGATT &
                                                      TAYLOR, LLP

                                                      /s/ Anne Shea Gaza
                                                      Anne Shea Gaza (No. 4093)
                                                      Robert M. Vrana (No. 5666)
                                                      Beth A. Swadley (No. 6331)
                                                      Rodney Square
                                                      1000 N. King Street
                                                      Wilmington, Delaware 19801
                                                      (302) 571-6600
                                                      agaza@ycst.com
                                                      rvrana@ycst.com
                                                      bswadley@ycst.com

                                                      Attorneys for Xilinx, Inc.




27308804.1
                                                  2
